Exhibit 10.6
Expense Sharing Agreement
This Expense Sharing Agreement (this “Agreement”) is made as of October 29,
2010, between Western Liberty Bancorp, a Delaware corporation (the “Company”),
and Service1st Bank of Nevada, a Nevada-chartered bank (the “Subsidiary”).
Whereas, the Company is the owner of 100 percent of the outstanding shares of
stock of the Subsidiary; and
Whereas, it is the intent of the parties hereto to provide that payment of such
operating expenses, fees, and costs for which it is solely liable will be paid
directly by that respective party or be reimbursed on a quarterly basis to the
other party.
Now, Therefore, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

  1.   The Company shall pay the expenses incurred by the Company in its
operations, including, without limitation, (a) the legal, accounting, printing,
and mailing expenses in connection with the Company’s communications with
shareholders, and (b) all expenses incurred in connection with compliance with
filing and reporting requirements applicable to the Company as an
SEC-registered, exchange-traded bank holding company. The Subsidiary shall not
be obligated to pay any expenses for which the Company is solely liable.     2.
  In case of any liability for expenses that are shared by the parties hereto,
including, without limitation, tax return preparation expenses, auditing, office
facilities, data processing, accounting, loan review, compliance, and other
operating expenses, the parties shall make a good faith allocation of such
expenses. The Company shall reimburse the Subsidiary quarterly for any such
expenses allocable to the Company that are paid by the Subsidiary. The
Subsidiary shall reimburse the Company quarterly for any such expenses allocable
to the Subsidiary that are paid by the Company.     3.   The Company shall
reimburse the Subsidiary for the Company’s share of the salaries, benefits, and
expenses of the Subsidiary officers and employees for services rendered by the
officers and employees to the Company during the previous quarter.     4.   This
agreement shall be binding upon and inure to the benefit of any successor,
whether by statutory merger, acquisition of assets, or otherwise, to any of the
parties hereto, to the same extent as if the successor had been an original
party to the agreement, and be governed by and construed in accordance with the
laws of the State of Nevada.

[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

            WESTERN LIBERTY BANCORP
      By:   /s/ George Rosenbaum         Name:   George Rosenbaum       
Title:   Chief Financial Officer        SERVICE1ST BANK OF NEVADA
      By:   /s/ Patricia A. Ochal         Name:   Patricia A. Ochal       
Title:   Chief Financial Officer   

[Western Liberty/Service1st Expense Sharing Agreement]

 

 